                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

KESHA T. WILLIAMS,                            )
                                              )
       Plaintiff,                             )
                                              )
                v.                            )
                                              )   Civil Action No. 1:20-cv-01397 (CMH/TCB)
XIN WANG, et al.,                             )
                                              )
                                              )
       Defendants.                            )
                                              )

                         MEMORANDUM IN SUPPORT OF
                 JOINT MOTION TO EXTEND THE DISCOVERY PERIOD

       Pursuant to Federal Rule of Civil Procedure 6(b), Plaintiff Kesha T. Williams (“Plaintiff”

or “Ms. Williams”) and Defendants Xin Wang and Deputy Garcia (“Defendants”; Plaintiff and

Defendants collectively, “Parties”) respectfully submit this Memorandum in Support of their

Motion to Extend the Discovery Period. In support of this. Motion, the Parties assert the

following:

       1. Plaintiff filed her Complaint in this matter on November 16, 2020. (Dkt. 1).

       2. Each of the Defendants in this matter have filed motions to dismiss Plaintiff’s claim.

             (Dkt. 30, 41, 43).

       3. This Court granted Sheriff Kincaid’s Motion to Dismiss on June 7, 2021. (Dkt. 52).

       4. To date, this Court has not ruled on the motions to dismiss filed by the remaining

             Defendants in this matter: NP Wang and Deputy Garcia.

       5. As a result of these outstanding motions to dismiss, Defendants Wang and Garcia

             have not filed Answers to Plaintiff’s Complaint.



                                                  1
6. On March 9, 2021, this Court entered a Scheduling Order requiring the Parties

   complete discovery by July 9, 2021. (Dkt. 33).

7. On June 30, 2021, the Parties filed a motion seeking an extension of the time to

   complete discovery in this matter. (Dkt. 56).

8. On July 1, 2021, this Court granted the Parties motion seeking an extension in part,

   granting the Parties until August 13, 2021 to complete discovery. (Dkt. 61).

9. The Parties were scheduled to appear for a hearing on Defendants’ Motions to

   Dismiss on July 9, 2021.

10. On July 7, 2021, the Court informed the Parties those motions would be decided on

   the papers.

11. This Court has not yet ruled on those motions.

12. The Parties agree it runs counter to efficiency and judicial economy to conduct

   depositions before the Defendants have filed Answers to the Complaint and the

   asserted affirmative defenses. To do so will hamper counsels’ ability to conduct

   appropriate depositions.

13. Counsel agrees that additional depositions of the Parties may be necessary if Answers

   are not filed until after the close of the discovery period.

14. Furthermore, for the purpose of judicial economy, the Parties have sought to avoid

   unnecessary discovery for those claims that may still be dismissed.

15. The Parties seek to extend the discovery deadline, now set as August 13, 2021, by

   forty-five (45) days. This would change the deadline for discovery to Monday,

   September 27, 2021.




                                          2
       16. This extension would permit the Court additional time to rule on Defendants’ motions

           to dismiss so that both Parties may move forward and conduct discovery accordingly.



       WHEREFORE, for the reasons stated herein, the Paties respectfully request that the

discovery period in this matter be extended by forty-five (45) days.



                                             Respectfully submitted,


Dated: August 2, 2021                        By:            /s/
                                             Joshua Erlich (VA Bar No. 81298)
                                             Davia Craumer (VA Bar No. 87426)
                                             Katherine L. Herrmann (VA Bar No. 83203)
                                             The Erlich Law Office, PLLC
                                             2111 Wilson Blvd
                                             Suite 700
                                             Arlington, VA 22201
                                             Tel: (703) 791-9087
                                             Fax: (703) 351-9292
                                             Email: jerlich@erlichlawoffice.com
                                                    dcraumer@erlichlawoffice.com
                                                    kherrmann@erlichlawoffice.com

                                             Counsel for Plaintiff Kesha Williams


                                             and

                                                    /s/
                                             Alexander Francuzenko (VSB No. 36510)
                                             Cook Craig & Francuzenko, PLLC
                                             3050 Chain Bridge Road, Suite 200
                                             Fairfax, VA 22030
                                             Phone: (703) 865-7480
                                             Fax: (703) 434-3510
                                             Email: alex@cookcraig.com

                                             Counsel for Defendants




                                                3
                                CERTIFICATE OF SERVICE

        I hereby certify that, on August 2, 2021, I filed the above document via CM/ECF to be
sent to the following:

       Alexander Francuzenko (VSB No. 36510)
       Cook Craig & Francuzenko, PLLC
       3050 Chain Bridge Road, Suite 200
       Fairfax, VA 22030
       Phone: (703) 865-7480
       Fax: (703) 434-3510
       Email: alex@cookcraig.com

       Counsel for Defendants

                                                                 /s/
                                                   Katherine L. Herrmann (VA Bar No. 83203)
                                                   The Erlich Law Office, PLLC
                                                   2111 Wilson Blvd Suite 700
                                                   Arlington, VA, 22201
                                                   Tel: (703) 791-9087
                                                   Fax: (703) 722-8114
                                                   Email: kherrmann@erlichlawoffice.com

                                                   Counsel for Plaintiff




                                               4
